Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 1 of 52 PageID# 9401



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                     )
                                                          )       Case No. 16-cv-00375
         Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                          )       Hon. Mag. John F. Anderson
                                                          )
 v.                                                       )
                                                          )
 CHARLES H. KABLE, Director of the                        )
 Terrorist Screening Center; in his official              )
 capacity, et al.;                                        )
                                                          )
         Defendants.                                      )
 _______________________________________________________________________________________________________

   PLAINTIFFS’ EXHIBIT A TO MOTION TO COMPEL COMPLIANCE WITH THE COURT’S
                              FEBRUARY 22 ORDER

         Please see attached the public transcript of the February 22, 2019 proceedings

 before Judge Anderson, which is Exhibit A to Plaintiffs’ Memorandum in Support of their

 pending motion to compel (Dkt. 282), as refiled to correct a technical deficiency.

                                              Respectfully submitted,

                                              COUNCIL ON AMERICAN-ISLAMIC
                                              RELATIONS

                                              BY:      /s/ Gadeir Abbas
                                              LENA F. MASRI (DC 1000019) (pro hac vice)
                                              GADEIR I. ABBAS (VA 81161)*
                                              CAROLYN M. HOMER (DC 1049145) (pro hac vice)
                                              Attorneys for Plaintiffs
                                              453 New Jersey Ave, SE
                                              Washington, DC 20003
                                                     Phone: (202) 742-6420

                                              *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                              limited to federal matters.

                                              AKEEL & VALENTINE, PLLC
                                              SHEREEF H. AKEEL (P54345)
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 2 of 52 PageID# 9402



                                  888 W. Big Beaver Rd., Ste. 910
                                  Troy, MI 48084
                                  Phone: (248) 269-9595
                                  shereef@akeelvalentine.com


 Dated: March 5, 2019
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 3 of 52 PageID# 9403




                                 Exhibit A
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 4 of 52 PageID# 9404
                                                                                              1

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division




          -------------------------------:
                                         :
          ANAS ELHADY, et al.,           :
                         Plaintiffs,     :
                                         :
               -vs-                      :            Case No. 1:16-cv-375
                                         :
                                         :
          CHARLES H. KABLE, et al.,      :
                         Defendants.     :
                                         :
          -------------------------------:




                                   HEARING ON MOTIONS


                                     February 22, 2019


                         Before:   John F. Anderson, Mag. Judge




          APPEARANCES:

          Gadeir I. Abbas, Lena F. Masri, and Carolyn M. Homer,
          Counsel for the Plaintiffs

          Antonia Konkoly and Dena M. Roth,
          Counsel for the Defendants




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 5 of 52 PageID# 9405
                                                                                              2

     1               NOTE:   The case is called to be heard at 10:03 a.m.

     2    as follows:

     3               THE CLERK:    Anas Elhady, et al. versus Charles H.

     4    Kable, et al., civil action number 16-cv-375.

     5               THE COURT:    Let me have counsel introduce themselves

     6    for us.   Thank you.

     7               MR. ABBAS:    Good morning, Your Honor.             I'm here for

     8    the plaintiffs, Gadeir Abbas, Lena Masri, and Carolyn Homer.

     9    I'll be presenting argument today.

    10               THE COURT:    Thank you.

    11               MR. KONKOLY:     Good morning, Your Honor.             Antonia

    12    Konkoly from the Department of Justice.           With me is my

    13    colleague, Dena Roth.

    14               THE COURT:    Is Ms. Powell here?

    15               MS. KONKOLY:     I'm sorry?

    16               THE COURT:    Is Ms. Powell here?

    17               MR. KONKOLY:     She is not today, no.

    18               THE COURT:    Is someone here to be able to speak on

    19    her behalf as to why the deposition that was taken back in

    20    April of last year has remained on the public record or known

    21    without being corrected?

    22               MS. KONKOLY:     Yes, I am prepared to address that

    23    today.

    24               THE COURT:    Okay.   Why don't you do that first.

    25               MR. KONKOLY:     Your Honor, I would just like to be




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 6 of 52 PageID# 9406
                                                                                               3

     1    very clear up front that there was absolutely no -- the

     2    plaintiffs' insinuation that there was some kind of intentional

     3    or deliberate misstatement on the record, there is absolutely

     4    no basis for that.     We take strong exception to it.

     5               THE COURT:    Well, hold on.

     6               MR. KONKOLY:     To the extent there was any error --

     7               THE COURT:    There was an error.

     8               MR. KONKOLY:     It was an error on the part of counsel.

     9               THE COURT:    There was a misstatement.

    10               MR. KONKOLY:     In the preparation --

    11               THE COURT:    Clear misstatement.

    12               MS. KONKOLY:     Your Honor, the error -- accepting your

    13    characterization of that, it was on the part of counsel.                     It

    14    was not on the part of the witness.

    15               THE COURT:    No, it was the witness who testified.

    16               MR. KONKOLY:     And he spoke honestly that he was not

    17    personally aware.     And we -- the error was in the preparation.

    18    There were 11 topics, they were pretty broad.               This private

    19    aspect of the NCIC is a very small part of how NCIC works.                      He

    20    was not personally aware of it.       It was something that slipped

    21    through the cracks in the preparation.

    22               And we, you know, could have caught it sooner.                    And

    23    as soon as it was pointed out to us, we certainly acknowledged,

    24    you know, that -- it was certainly very unclear and could be,

    25    you know, misleading and --




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 7 of 52 PageID# 9407
                                                                                              4

     1               THE COURT:    Your opposition talks about you went to

     2    these efforts to try and correct the record at various points

     3    in time.   You clearly didn't do that on that misstatement.

     4               MR. KONKOLY:     Well, it didn't come to our attention

     5    until after we had provided the supplemental response.

     6               THE COURT:    Are you telling me --

     7               MS. KONKOLY:     And at that point --

     8               THE COURT:    That's why I want Ms. Powell here to be

     9    able to say -- Ms. Powell had no understanding that private

    10    entities were getting this information?           Because when she heard

    11    that testimony, that certainly was the testimony on behalf of

    12    the deponent, not just the individual, but this was not an

    13    individual's deposition.

    14               MR. KONKOLY:     We understand that.          And NCIC is a

    15    very, very broad operation.      The portion of it that deals with

    16    or touches upon any private entity having access to it is about

    17    4 percent of the total entity.       It is a very small part of how

    18    NCIC operates in general.

    19               Any time -- as we pointed to some other instances in

    20    that deposition, there were certainly many other in other

    21    depositions, any time we understood a witness to have, you

    22    know, misspoken or have -- you know, needing -- had a need to

    23    provide clarification to the testimony provided, we provided it

    24    on the spot.

    25               We didn't catch that one.        We didn't catch it at the




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 8 of 52 PageID# 9408
                                                                                              5

     1    time.   We didn't catch it afterwards until it was pointed out

     2    to us in the wake of the supplemental response.

     3               THE COURT:    Almost a year later.            I mean, you then

     4    had to answer an interrogatory that you didn't provide

     5    responses to.    I mean, clearly --

     6               MR. KONKOLY:     There was no -- Your Honor, there was

     7    absolutely no intentional intention to mislead or deceive here.

     8    It was simply an error that fell through the cracks.                     And the

     9    error was on counsel, it was not on the witness.

    10               THE COURT:    All right.

    11               MR. KONKOLY:     I am prepared to acknowledge that.                  Ms.

    12    Powell would acknowledge that.       We can acknowledge the error on

    13    the part of counsel.     We would like to be very clear, it was

    14    not an error on the part of the witness, who was not aware of

    15    this in the course of his job duties and, you know, was not --

    16    we certainly spent a great deal of time preparing the witness

    17    for the deposition on a great many topics.

    18               This was a small portion of the information that we

    19    had to cover, and it was something that fell through the

    20    cracks.   We weren't trying to hide anything, I can absolutely

    21    assure Your Honor of that.

    22               THE COURT:    Well, so that deposition was taken in

    23    April of 2018.

    24               MR. KONKOLY:     Correct.

    25               THE COURT:    The issues having to do with the




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 9 of 52 PageID# 9409
                                                                                              6

     1    disclosure of this information to private entities, or -- has

     2    been litigated for several months.         I mean, that was an issue

     3    that was in front of Judge Trenga and pending in front of Judge

     4    Trenga for several months.

     5                 When was the first time that the Government

     6    acknowledged that that information in that deposition was

     7    incorrect?

     8                 MR. KONKOLY:   It did not come to our attention until

     9    we provided the supplemental interrogatory response on

    10    February 8, I believe.

    11                 THE COURT:   So as you were litigating that issue,

    12    providing your answer to the interrogatory, and dealing with

    13    Judge Trenga on these issues, it didn't come to the

    14    Government's attention that that was a misstatement?

    15                 MR. KONKOLY:   Your Honor, to be -- to be clear, there

    16    is information in public regulations indicating that this

    17    happened.    We weren't aware of it, but it was publicly

    18    available.    Plaintiffs' counsel could have found it in the

    19    C.F.R. the same as we could.       We missed it.

    20                 THE COURT:   So --

    21                 MR. KONKOLY:   But it was --

    22                 THE COURT:   He's supposed to completely say, I have

    23    to go back and research every statement that is made by a

    24    government employee under oath in a deposition and crosscheck

    25    every regulation to see whether his testimony under oath




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 10 of 52 PageID# 9410
                                                                                              7

     1    represented by counsel is accurate or not?

     2                MR. KONKOLY:    No, Your Honor.       This was, again, one

     3    very small part of one of 11 topics.          There was a lot of

     4    information to cover and to prepare the witness for.                     We missed

     5    it.   It fell through the cracks.

     6                THE COURT:    All right.    So that was in April.

     7                MS. KONKOLY:    I don't --

     8                THE COURT:    That was in April.        And over the last ten

     9    months when this issue has been litigated, how come it didn't

    10    come to your attention that the Government had misstated its

    11    position on this information being disclosed to private

    12    entities?

    13                MR. KONKOLY:    I'm sorry, Your Honor, I think I missed

    14    part of the question.      I was reading a note from my colleague.

    15    Can you repeat that?      I want to make sure I'm answering your --

    16                THE COURT:    So the motion to compel that was heard in

    17    front of Judge Trenga --

    18                MR. KONKOLY:    Yes.

    19                THE COURT:    -- had been pending for several months.

    20                MR. KONKOLY:    Yes.

    21                THE COURT:    One of the issues in that motion to

    22    compel that has brought us here today, because he granted it as

    23    to this issue, had to do with being disclosed to private

    24    entities, public companies.

    25                MR. KONKOLY:    Yes.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 11 of 52 PageID# 9411
                                                                                              8

     1                THE COURT:    At no point in time up until you were

     2    doing your supplemental answer to your interrogatory after you

     3    lost that motion to compel did it come to the Government's

     4    attention that that testimony was inaccurate?

     5                MS. KONKOLY:    Two things I would point out, Your

     6    Honor.   One is that the interrogatory in question was directed

     7    at the TSC, not the FBI.

     8                The second is that, you know, we had several 30(b)(6)

     9    depositions.    We had 20-some plaintiff depositions.                We had a

    10    lot of discovery.     We weren't in the practice of rereading the

    11    deposition transcripts on a daily basis.            We had the

    12    depositions, we obtained the transcripts.            I think they were

    13    reviewed at the time, and it was missed at the time.

    14                But it wasn't a process of continually, you know,

    15    needing -- we didn't have a need to go back and reference it.

    16    It didn't come up again during that time period until we

    17    provided this response and it was pointed out that there was an

    18    inconsistency.

    19                THE COURT:    All right.    You need to help me now

    20    understand what it really is that you have said in your

    21    supplemental responses.

    22                MR. KONKOLY:    Okay.

    23                THE COURT:    You've indicated that there are at least

    24    1,441 ORIs that are issued.

    25                MR. KONKOLY:    And those are distinct from entities,




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 12 of 52 PageID# 9412
                                                                                              9

     1    if I could provide that clarification.

     2                THE COURT:    That's all we know.

     3                MR. KONKOLY:    No, I can provide additional

     4    information at this time.

     5                THE COURT:    Well, it's not under oath.             All I'm

     6    looking at what's under oath right now.

     7                MR. KONKOLY:    There are less than 700 actual

     8    entities.    It took a little bit of time to disaggregate those

     9    numbers.    The list has a lot of duplicates on it and some

    10    confusing ones.     Like, such as, you know, XYZ Railroad Police

    11    Department would be one line.       XYZ Police Department-Baltimore

    12    might be another.

    13                THE COURT:    Have you provided that under oath to the

    14    plaintiffs yet --

    15                MR. KONKOLY:    We --

    16                THE COURT:    -- in a supplemental answers to

    17    interrogatories --

    18                MR. KONKOLY:    We only --

    19                THE COURT:    -- under oath signed by someone under the

    20    penalty of perjury?

    21                MS. KONKOLY:    We don't have a precise number.                 We

    22    weren't able --

    23                THE COURT:    Well, you just gave me a precise number.

    24    What do you mean you don't have a precise number?                 You just

    25    said 771.    That's pretty precise.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 13 of 52 PageID# 9413
                                                                                             10

     1                MR. KONKOLY:    No, no, no, I said under 700.                Under

     2    700.   It also says in the declaration -- it clarifies that the

     3    ORIs are not equivalent to entities because there are

     4    duplicates.

     5                THE COURT:    It doesn't say how many --

     6                MR. KONKOLY:    That was provided under oath up front.

     7    The ORIs are not equivalent to entities.            And when you do the

     8    disaggregation, we are confident that the number is under 700.

     9    It is difficult to be precise given the nature of some of the

    10    entries.    And some of them would require some research into the

    11    appropriate structure of the bodies to be sure that they were,

    12    you know, the same --

    13                THE COURT:    These are entities that the Government is

    14    giving this information to, providing them access to this

    15    information.

    16                MS. KONKOLY:    Yes.

    17                THE COURT:    And you're saying that the applications

    18    and information is hard to decipher?

    19                MR. KONKOLY:    There is a lot of entities with

    20    multiple ORIs.     Some of that is a historical sort of accident

    21    in -- before the age of modern computing, there would be actual

    22    terminals that were -- special terminals that the FBI would

    23    deliver to authorized users, and each terminal would have an

    24    ORI.

    25                My understanding is that's not how it works anymore.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 14 of 52 PageID# 9414
                                                                                             11

     1    But some of that is sort of grandfathered in, that there are

     2    just multiple ORIs associated with one entity.               Sometimes

     3    depending upon the size of the entity, they may have a need for

     4    several.

     5                 And the names are sometimes very similar and it can

     6    be difficult just from, you know, a quick look at the list.                       It

     7    would require going line by line through 1,400 of them and

     8    check -- it would just -- it would require --

     9                 THE COURT:   So 1,400, I mean, I'm not overwhelmed by

    10    you having to look at 1,400 entries given the significance of

    11    this case and the issues that have arisen in this case as to

    12    whether the Government has actually been responsive to

    13    discovery.

    14                 MR. KONKOLY:   Your Honor, I would like to just make

    15    sure I am being crystal clear that the entities on this list,

    16    they are not companies.      They are law enforcement adjacent

    17    agencies.    They are by and large police departments of

    18    universities and colleges or railroads.

    19                 The remainder are the type of law enforcement

    20    adjacent agencies that we have described in our -- in our sworn

    21    supplemental response.

    22                 I would actually like to take this opportunity to

    23    suggest that the Government would request an opportunity to

    24    submit the list ex parte to the Court.

    25                 THE COURT:   Well, you know, I'm going to be ruling on




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 15 of 52 PageID# 9415
                                                                                             12

     1    whether it's ex parte or whether it's disclosed to the

     2    plaintiffs.    And, you know, that's part of this motion.                   But

     3    we're not getting to the remedy yet.          I'm still trying to

     4    figure out what it is that you said in your supplemental

     5    answers to interrogatories under oath.

     6                And you said in those supplemental responses that

     7    there are 1,441 ORIs that have been issued.              So we know that

     8    there are those.

     9                And you've indicated in sort of uncertain terms, and

    10    that there may be multiple ORIs issued to single entities.

    11                MR. KONKOLY:    There are.

    12                THE COURT:    So we have got that.

    13                MR. KONKOLY:    Yes.

    14                THE COURT:    So -- all right, we've got that.                 Now

    15    tell me about the information that is also -- as you say in

    16    your second part of the supplemental response, that the

    17    Department of Homeland Security discloses this information to

    18    various other entities.      And what that means.           And what

    19    information TSP has about -- TSC has about that information.

    20                MR. KONKOLY:    And that answer is also complete.

    21    Again --

    22                THE COURT:    So you -- so let me just make sure.                    You

    23    have no idea how many of them -- how many entities it has

    24    described that information to?       Or what it means that they --

    25    that they permit entities who are authorized to receive subsets




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 16 of 52 PageID# 9416
                                                                                             13

     1    of the TSP to share that information with authorized

     2    representatives they have contracted to perform the vetting

     3    function.

     4                You have no other information other than that?

     5                MR. KONKOLY:    No.   It has to do with -- as the

     6    supplemental response explains, it has to do with certain

     7    airports will sometimes be given access to the information to

     8    screen -- there might be an, you know, an instance where

     9    someone is disabled and needs someone to help accompany them to

    10    a gate who is not a passenger, not a ticketed passenger.                     So

    11    wouldn't proceed through security in that means, would need

    12    special access to proceed to the gate.           The check would need to

    13    be done.

    14                Charter flights, certain kind of charter airlines

    15    that are operating flights that do not fall within the

    16    parameters of the Secure Flight Program, may be given the --

    17    you know, regulated entities --

    18                THE COURT:    Under what procedure are they given that

    19    information?

    20                MR. KONKOLY:    They are regulated entities and there

    21    are --

    22                THE COURT:    I mean, what procedure -- you understand

    23    that TSA permits them to have -- this undisclosed number of

    24    other entities, to have that information.

    25                Under what terms and conditions are they allowed to




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 17 of 52 PageID# 9417
                                                                                             14

     1    get that information?

     2                 MS. KONKOLY:   Oh, I believe that's also in the

     3    supplemental response.      That all information sharing is subject

     4    to -- there is a specific regulation that is cited that has the

     5    security protections --

     6                 THE COURT:   How do you know that they do that?                 How

     7    do you -- I mean, you go through this whole process of what --

     8    an ORI must be issued, and an application must be made, and all

     9    these kinds of things, as to the information that the TSC

    10    discloses.    But there is nothing specific like that for the

    11    information that you know of that Homeland Security gives out.

    12                 You just list a bunch of people that they may have

    13    and say, you also know that they have contracted with others to

    14    do vetting functions.

    15                 MR. KONKOLY:   Your Honor, I would note that this

    16    interrogatory was directed to the TSC.

    17                 THE COURT:   Right.   And I am trying to find out --

    18                 MS. KONKOLY:   No interrogatories were ever served on

    19    TSA or DHS, which is not a defendant to the lawsuit.                     So it was

    20    directed to a particular defendant about the information in its

    21    possession about this.

    22                 THE COURT:   So TSC has --

    23                 MR. KONKOLY:   And if TSC --

    24                 THE COURT:   They don't have -- no ability -- they

    25    have no knowledge about what Homeland Security does with this




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 18 of 52 PageID# 9418
                                                                                             15

     1    sensitive information?

     2                MR. KONKOLY:    We have described the information that

     3    they are aware of in this response.         Each of the entities, you

     4    know, that may -- the defendants in this suit when they receive

     5    the TSA information, they're operating pursuant to their own

     6    authorities and restrictions.       And the TSC is not necessarily

     7    aware of every small detail of those arrangements.                 They are

     8    aware at a high level, and that is the information that we have

     9    provided here in this response as to TSC's understanding of how

    10    that operates.     TSC is not able to speak for TSA.              And the

    11    interrogatory was directed to the TSC.

    12                THE COURT:    So TSC has no control over what the

    13    information is disseminated by the Homeland Security -- so they

    14    have no way of monitoring, making sure that it's staying safe,

    15    making sure that it's not being disclosed?

    16                And then I want to now how you can say that and then

    17    say that none of the information would be shared with car

    18    dealerships or banks if you don't know what Homeland Security

    19    or these other entities that get it through memorandums of

    20    understandings do with the information.

    21                MR. KONKOLY:    Your Honor, there is no -- there is

    22    absolutely no evidence to back up the allegation that the

    23    information is shared with car dealerships and banks.

    24                THE COURT:    I'm not asking evidence to back it up.

    25    I'm asking, you made an affirmative statement in your




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 19 of 52 PageID# 9419
                                                                                             16

     1    supplemental answers to interrogatories that you are not aware

     2    of any policy or practice that would permit that information to

     3    be shared.

     4                 What I'm trying to understand is what's the basis for

     5    that because you don't know -- you've just given me the

     6    indication that you don't know what HHS does with the

     7    information.

     8                 MR. KONKOLY:   Your Honor, there are agreements about

     9    -- the information is not just passed along without any

    10    restraints.    They are subject to agreements about safeguarding

    11    of the information at a high level.

    12                 From working on this case, I can tell you that I have

    13    absolutely no information that there is anything authorizing

    14    information sharing with car dealerships or banks from any of

    15    the defendants.     That's not -- that's not a thing that happens.

    16                 THE COURT:   Well, what do you know about what happens

    17    with HHS?

    18                 MR. KONKOLY:   We know what is described here.                 We

    19    know that they receive an export of the TSDB subject to the --

    20    there is an acronym for it, the Watchlist Service, I believe it

    21    is.   That's the one that is ultimately passed onto TSA for

    22    purposes of the Secure Flight Program.           That has been disclosed

    23    in many places throughout the deposition testimony and other

    24    responses.

    25                 So that is the export that ultimately TSC -- or TSA




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 20 of 52 PageID# 9420
                                                                                             17

     1    would use to operate the Secure Flight Program.

     2                THE COURT:    Well --

     3                MR. KONKOLY:    It also makes its way to CBP.                We have

     4    discussed at length -- I have provided, you know, testimony on

     5    the record at the deposition about what CBP does with, you

     6    know, its export of the TSDB as well.

     7                So that is what the "for example" is encompassing

     8    there.    It is encompassing that Watchlist Service MOU, that,

     9    you know, testimony has been provided elsewhere.                And TSC is

    10    not the entity that is the most competent to speak to the finer

    11    details of that.

    12                THE COURT:    I'm not asking who is the most competent.

    13    I'm asking about what information TSC has.

    14                MR. KONKOLY:    Yeah.

    15                THE COURT:    And, you know, whether it does or doesn't

    16    have it, obviously that's an issue.         But if they have it, and

    17    what you're telling me -- and TSC is making some statements

    18    here about, you know, what -- you know, this information is

    19    safe.    This information is secure.

    20                But I am trying to find out what the basis is for TSC

    21    to be able to make those statements if they don't have specific

    22    detailed information about what the other entities do with this

    23    information.

    24                And so, you know, TSC can't take the position,

    25    which -- in my view, that, you know, they know what happens




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 21 of 52 PageID# 9421
                                                                                             18

     1    with this information if they can't have some sense as to what

     2    happens when HHS distributes it to other people.                Or that it's

     3    distributed to other people through these memorandums of

     4    understanding that apparently came out in the second

     5    supplemental response to your interrogatories.

     6                Help me understand what that meant.             I mean, that was

     7    never addressed in your first supplemental response.                     You then

     8    provided another supplemental response.

     9                MR. KONKOLY:    The MOU, supplemental --

    10                THE COURT:    The MOUs, yes.

    11                MR. KONKOLY:    Yeah, I would be happy to address that.

    12    That came out of a meet and confer call that we had with

    13    plaintiffs' counsel.      They had some questions about the MOUs.

    14    We don't think it was responsive to this interrogatory.                     But in

    15    an effort to confer in good faith and provide the maximum

    16    amount of information, we supplemented to say, to be clear,

    17    these MOUs, all of which were on the privilege logs that you

    18    received a long time ago, so they have been identified for you,

    19    there is no sharing of TSDB information with private entities.

    20                So it is not responsive to the interrogatory.                   What

    21    happens, you know, is that names may be submitted and checked

    22    against the TSDB.     And if, you know, if there is a match, the

    23    company may be told, you know, to deny, you know, USAID, you

    24    know, application or sorts.       They are not provided a reason

    25    why.   They are not provided any KST information.               They are not




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 22 of 52 PageID# 9422
                                                                                             19

     1    provided access to the TSDB.

     2                 But there is sometimes a provision of employee names

     3    for private companies that can go through those MOUs to be

     4    checked and then, you know, just an up/down answer provided

     5    back to the company in appropriate instances.

     6                 THE COURT:   Well, I also am concerned about the

     7    language that you put in that supplemental answer that says:

     8    These MOUs do not contemplate.

     9                 And, you know, given our need to be specific:                  Do not

    10    contemplate any TSDB export to private entities or access by

    11    those private entities.

    12                 MR. KONKOLY:   They don't authorize --

    13                 THE COURT:   Contemplating -- "contemplating" is a

    14    weak word.

    15                 MR. KONKOLY:   They don't authorize.

    16                 THE COURT:   How do we know that?

    17                 MR. KONKOLY:   I discussed how these MOUs worked with

    18    agency counsel, and that is my understanding, that they neither

    19    contemplate nor authorize the sharing or export of that

    20    information.

    21                 THE COURT:   Okay.   All right.      So let's go back to

    22    what information, specific information, detailed information,

    23    complete information that you have about what HHS does with

    24    this information.

    25                 MR. KONKOLY:   Your Honor, again, this interrogatory




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 23 of 52 PageID# 9423
                                                                                             20

     1    was directed to TSC.      DHS is not even a defendant in this suit.

     2    Each of the other agencies who participated in the Watchlisting

     3    project and receive exports of the data, have their own

     4    authorities, are exercising their own authorities in their use

     5    of the data.    And TSC is not in a position to answer a sworn

     6    declaration on their behalf.

     7                 We did our best to speak to our -- to TSC's

     8    understanding of a common -- some common uses by TSA because it

     9    has an awareness of that.       But the interrogatory is not

    10    directed to DHS, who, again, is not even a defendant in this

    11    suit.

    12                 THE COURT:   So you really don't know what they do

    13    specifically?     You have just got vague, general understandings

    14    as to what they may be doing.

    15                 MR. KONKOLY:   I am explaining that we have listed the

    16    uses of TSA.    That when they share the information with certain

    17    airports and charter airline operators for the purposes I

    18    described.    I have explained that there is also the

    19    Watchlisting Service export to DHS that is then, on my

    20    understanding, funneled to TSA for use in Secure Flight.                     Also

    21    on to CPB.

    22                 THE COURT:   And so you don't know --

    23                 MR. KONKOLY:   There are --

    24                 THE COURT:   -- what --

    25                 MS. KONKOLY:   That is --




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 24 of 52 PageID# 9424
                                                                                             21

     1                THE COURT:    -- what kinds of agreements there are

     2    between HHS and any of these charter airline companies or

     3    anything like that?      You don't know whether there are any

     4    applications, whether there are any contracts, whether there

     5    are any requirements other than what you mention as, you know,

     6    the regulations would apply.

     7                MR. KONKOLY:    Your Honor, I am sure that they are.

     8    And there are also MOUs that govern the export between TSC and

     9    DHS.

    10                THE COURT:    Well, if, you know -- why isn't that in

    11    this answer to interrogatories that is supposed to be complete,

    12    specific, and detailed?

    13                MR. KONKOLY:    We think we've provided the information

    14    at the level of specificity that complies with the Court's

    15    order, Your Honor.

    16                THE COURT:    So detailed --

    17                MS. KONKOLY:    We can't -- yes, we believe this is all

    18    the information that is necessary to -- that is relevant -- we

    19    believe this answer is complete, detailed, and specific, Your

    20    Honor.

    21                We believe we've answered it at the level of

    22    specificity required by the Court's order.

    23                THE COURT:    The level of specificity as to how HHS

    24    distributes this information, or TSA, which is part of HHS, is

    25    completely different from the level of detail that you provided




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 25 of 52 PageID# 9425
                                                                                             22

     1    for the OCIs and that process.       That's what I'm getting at.

     2    Is, you know -- and acknowledging that you went through the

     3    process that one has to go through in order to get that

     4    information, the numbers of, you know, ORIs that are out there

     5    to put some, you know, understanding as to how extensive this

     6    may be disclosed to private entities -- you know, I can see an

     7    argument where that is specific, detailed, and complete.

     8    Whether the names are going to be necessary is something we

     9    will address later.

    10                But that level of specificity and detail is lacking

    11    on these others.

    12                MR. KONKOLY:    And, Your Honor, I would point out that

    13    the plaintiffs had every opportunity to serve interrogatories

    14    on TSA, and they declined to do so.         They served this

    15    interrogatory on the TSC, not the TSA.           TSC is not in a

    16    position to speak for the TSA on the granular levels of what it

    17    is doing pursuant to its own authorities.

    18                THE COURT:    It doesn't know, is what you're saying?

    19                MR. KONKOLY:    It understands at a high level, and we

    20    have provided that information here.

    21                THE COURT:    So --

    22                MR. KONKOLY:    And I would --

    23                THE COURT:    Again, you know, I don't want you to come

    24    in here and say, we don't know now, and then at a trial or some

    25    other level some TSC person comes in and tries to testify




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 26 of 52 PageID# 9426
                                                                                             23

     1    about, you know, we know what happens to this information,

     2    because it doesn't what happens to this information if HHS --

     3    if it doesn't know what HHS does with the information.

     4                 MR. KONKOLY:   Your Honor, there are MOUs governing

     5    those exports.     And again, DHS is not a defendant in this suit.

     6    They are not even a party to this, to this litigation.

     7                 I would also just take issue with the -- I would just

     8    say that we believe that the information we have provided about

     9    TSA is actually pretty specific.        And I won't read it into the

    10    record, I am sure you're familiar with it, but we do think we

    11    have provided it at a pretty specific level.               Describing, you

    12    know, vetting airline employees who may have access to SSI, to

    13    regulated operators for the purposes of vetting non-traveling

    14    or other individuals who are authorized to have access to the

    15    airport, and so on.

    16                 We did try to be as granular as we could within the

    17    limits of --

    18                 THE COURT:   Well, you say that, but, you know, we

    19    don't know how many there are that are authorized charter

    20    companies.

    21                 And then there is this statement, and this is the one

    22    that bothers me the most:       It is also TSC's understanding --

    23    not based on any specifics as to how you got that

    24    understanding -- that TSA permits regulated entities who are

    25    authorized to receive subsets of the TSDB to share this




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 27 of 52 PageID# 9427
                                                                                             24

     1    information with authorized representatives they have

     2    contracted to perform the vetting function on their behalf.

     3                So this is another tier that is allowed to have that

     4    information.    And there is no -- I mean, it doesn't say what --

     5    how that contracting is done, how it's performed, what

     6    obligations there are under the contract.

     7                MR. KONKOLY:    Again, that's a level of specificity

     8    that a discovery request would have to be directed to TSC --

     9    TSA itself in order to get into.

    10                But my understanding is that that is similar to the

    11    types of contracts that are the ones we're talking about on the

    12    ORI list with access to NCIC.       There is contractual

    13    relationships to basically outsource certain, you know, aspects

    14    of their operations.      And they are contracting with companies

    15    to do certain vetting procedures for them.

    16                And TSA -- you know, this is a very highly regulated

    17    industry.    TSA works closely with all of these airlines and has

    18    authorized that in discrete circumstances.               I am sure it is

    19    governed by, you know, very specific contracts and agreements

    20    regulating how that is done.       But I don't have those here with

    21    me today.    This was directed to the TSC and not the TSA.

    22                THE COURT:    All right.    So -- but again, I mean,

    23    you're making the representation that TSC doesn't have any more

    24    specific information than that.

    25                MR. KONKOLY:    About TSA?




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 28 of 52 PageID# 9428
                                                                                             25

     1                THE COURT:    TSA, right.

     2                MR. KONKOLY:    Your Honor, I'm --

     3                THE COURT:    You know, I don't want the plaintiffs be

     4    put in the position that you are coming in here today making

     5    these representations that there is no other detailed specific

     6    information that, you know, TSC has about the way TSA

     7    distributes this information.       Because if they come in and, you

     8    know, somehow or another, you know, change their story at a

     9    later time and they say, we do know.          You know, we have this,

    10    you know, way to make sure all this information is safe and

    11    secure and that it isn't disclosed to banks or car companies,

    12    you know, that's not going to be consistent with what you're

    13    saying here today.

    14                MR. KONKOLY:    Your Honor, to be clear, I am not

    15    representing that the words that have come out of my mouth

    16    today necessarily represent the sum total of the possession of,

    17    you know, information in the hands of the TSC as an entity.

    18                I am saying that we think that the level that we

    19    have -- the level of detail we have provided in the

    20    supplemental response satisfies our obligations to the Court

    21    order.   If some other level of specificity were required, we

    22    could take that back to our clients and see what else we

    23    could --

    24                THE COURT:    What more other than detailed, complete,

    25    and specific?




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 29 of 52 PageID# 9429
                                                                                             26

     1                MR. KONKOLY:    We --

     2                THE COURT:    I mean, that's what you were ordered to

     3    do.

     4                MR. KONKOLY:    Yes.

     5                THE COURT:    Provide a detailed, complete, and

     6    specific response.

     7                MR. KONKOLY:    And again, we think we have provided

     8    that.

     9                THE COURT:    Okay.    So --

    10                MR. KONKOLY:    There is nothing that I am standing

    11    here knowing about and not disclosing to the Court.                  We have

    12    provided the information that we understand is responsive to

    13    this request.

    14                THE COURT:    Okay.    All right.

    15                Mr. Abbas, let me -- for you, I mean, I need to

    16    understand the significance of this information in the context

    17    of where this case is.

    18                And, I mean, you know, I think you've now gotten on

    19    the record and it is established that this information,

    20    whatever adjective you want to use, whether it's limited or

    21    widely, one can argue, but it is disseminated to private

    22    entities under some sort of control.          And how that is

    23    controlled and those kind of things is up for argument.

    24                But help me understand where this information comes

    25    in as far as, you know, the merits of this case and what you




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 30 of 52 PageID# 9430
                                                                                             27

     1    need in order to pursue this case.

     2                 MR. ABBAS:   Yes, Your Honor.       And to emphasize, the

     3    federal government has provided what we think are -- they have

     4    partially fulfilled their obligations to comply with the order.

     5    So we do know the broad contours of their private dissemination

     6    practices.

     7                 There are some, you know, what we would characterize

     8    as defendant friendly terminology that doesn't let us kind of

     9    into -- but we need a first -- we need to make a firsthand

    10    assessment over their private dissemination practices.                    And no

    11    facts will allow us to do that better than a list of the

    12    private entities that they disseminated the information to.

    13                 And the reason the Court should allow the plaintiffs

    14    to make their own assessment of that list is because the facts

    15    and extent of the federal government's private dissemination of

    16    watchlist information was deliberately held -- deliberately

    17    hidden from the plaintiffs throughout discovery.

    18                 In March at TSC's deposition -- it was no mystery to

    19    anybody that the plaintiffs believed from the very beginning of

    20    this case that the federal government disseminates watchlist

    21    information not only to other countries and every federal

    22    agency, but to private companies.

    23                 At the TSC deposition we asked:         Aside from airlines,

    24    what other non-governmental entities --

    25                 THE COURT:   Mr. Abbas, I'm right here.             So --




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 31 of 52 PageID# 9431
                                                                                             28

     1                MR. ABBAS:    Oh, I'm sorry, I apologize.

     2                THE COURT:    We've upgraded the recording system so

     3    the amplification is probably a little better than it used to

     4    be the last time you were here.

     5                MR. ABBAS:    I am sorry, Your Honor.           I have been

     6    thinking about the watchlist a lot.

     7                We asked the federal government, we asked the TSC

     8    deponent, who was a high-ranking TSC official:               What other

     9    non-governmental entities, aside from airlines, receive access

    10    of any kind to TSDB information.

    11                The witness said:     Outside the example we have

    12    excluded, airlines, I am not aware of any.

    13                A month later, just to double-check, we asked the FBI

    14    deponent:    Do any private entities have access to NCIC?                   The

    15    FBI deponent's answer was, a little cagey:               I'm not aware of

    16    any private entities that have carte blanche access to the

    17    NCIC.

    18                So we followed up:     Does any private entity have any

    19    type of access to NCIC?

    20                His answer was:     Not that I am aware of.

    21                There were more than ten Government lawyers at that

    22    deposition and there were more Government lawyers on the phone.

    23    This was not a casual affair.       This was a serious moment in

    24    discovery in this case, and the agency deponent did not provide

    25    accurate information.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 32 of 52 PageID# 9432
                                                                                             29

     1                 The remedy in light -- in light of that dynamic, in

     2    light of the fact that the Government hid this information,

     3    this Court should also take into account that this isn't the

     4    first time in this case that the Government has withheld

     5    critical facts from the plaintiffs.

     6                 THE COURT:   We're going to just deal with this

     7    motion.

     8                 MR. ABBAS:   Yes, Your Honor.

     9                 THE COURT:   We don't need to go back to what we have

    10    already dealt with.

    11                 MR. ABBAS:   The Government will argue -- the

    12    Government takes the position that we can't win our stigma-plus

    13    argument because there isn't a publication of the stigmatizing

    14    watchlist.

    15                 Well, the way that the plaintiffs plan on

    16    establishing that publication prong of their stigma-plus claim

    17    is by saying that -- by examining the extent of the

    18    dissemination.     We disseminate to more than 60 foreign

    19    countries.    Disseminate it to every single of the 19,000 law

    20    enforcement agencies in the countries.           And you also

    21    disseminate it to private entities who are authorized to

    22    disseminate it to other private entities.

    23                 We want to be able to describe the extent of the

    24    dissemination because the plaintiffs will argue that the

    25    breadth of the dissemination is effectively a public -- a




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 33 of 52 PageID# 9433
                                                                                             30

     1    publication of it.

     2                And so, that's where it fits into our argument.                    And

     3    here, you know, they are saying 700 entities now.                 You know,

     4    they said 1,400 to begin with.       700 is just as shocking as

     5    1,400.   So even if it ends up being a lower number, 700 is a

     6    staggering amount.

     7                Especially because while the federal government is

     8    emphasizing that some of the entities might be related, so it

     9    really should only count as one single entity, certainly some

    10    of those ORIs correspond to private companies that should count

    11    as more than one entity.      If they're disseminating to the

    12    Virginia public university system, sure, maybe that is one

    13    entity and it's being disseminated to one entity, but really

    14    and truly it is being disseminated or made available to every

    15    single public college, university in Virginia.

    16                And the Government -- now plaintiffs are obviously

    17    unwilling, and this Court shouldn't as well, rely upon the

    18    federal government's characterizations of what they're doing.

    19    The federal government should have to submit the evidence in an

    20    admissible form on all these points.

    21                And progress has been made, you know.              As we promised

    22    to do at the outset, opposing counsel and plaintiffs' counsel

    23    were meeting and conferring yesterday, and there are some

    24    points, low-hanging fruit, that the defendants have committed

    25    to providing additional information in admissible form.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 34 of 52 PageID# 9434
                                                                                             31

     1                And we would suggest to the Court that perhaps

     2    memorializing those commitments and a time line for meeting

     3    them does narrow the dispute somewhat.

     4                THE COURT:    Well, that's all news to me, obviously.

     5    I got your reply, it got filed late last night, I read that.

     6    But that doesn't give me any indication that you all have made

     7    any substantial efforts to get this matter resolved through

     8    some other form of agreement.

     9                So, I mean, and I got the opposition -- your motion

    10    said, we are going to keep talking.         The opposition that came

    11    in on Wednesday didn't really say, you know, we've resolved

    12    these issues.     The reply certainly doesn't say, you know, we're

    13    limiting our motion to X, we've resolved everything else.

    14                MR. KONKOLY:    Yeah.   And that's just -- the situation

    15    is fluid and complex, and both teams I think are spread out

    16    with the summary judgment briefing.

    17                But the defendants have provided additional

    18    information via e-mail that they are willing to memorialize in

    19    an admissible form.      And that information provides details

    20    about the ways in which private entities apply for access to

    21    TSDB information and how that process works.               It's all, you

    22    know, things that the plaintiffs did not know and know now

    23    because the opposing counsel has provided that.

    24                And so, we would ask that the Court set out what I

    25    think is the agreement of the parties, that all the information




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 35 of 52 PageID# 9435
                                                                                             32

     1    that has been provided about the private dissemination

     2    practices of defendants via e-mail will be reduced to an

     3    admissible form via some declarations.

     4                The second broad category, which is really important

     5    that is unresolved, is use information.           We don't have -- the

     6    supplemental interrogatory response has almost no information

     7    about how these private entities are actually utilizing this

     8    information.

     9                THE COURT:    And that -- and, you know, I can

    10    understand why you want it.       That's not what interrogatory

    11    number 30 addresses.      Interrogatory 30 says:           Possesses that

    12    information.    Identify information that TSC possesses that

    13    indicates have received the information.            It's not what they do

    14    with the information.

    15                So, you know, that goes beyond interrogatory number

    16    30.

    17                MR. ABBAS:    I agree, Your Honor, it does go beyond

    18    interrogatory number 3 -- but interrogatory number 30 was meant

    19    to set the -- you know, set the stage for the depositions.

    20                If we had interrogatory 30 prior to the TSC and FBI

    21    depositions, those depositions would have looked a lot

    22    differently because we would have had -- our inquiry into the

    23    private dissemination practices would not have just been waived

    24    off because they would have acknowledged the substantial and

    25    extensive private dissemination that they cause.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 36 of 52 PageID# 9436
                                                                                             33

     1                And so, yes, yes, the plaintiffs are seeking

     2    information beyond that information which is strictly

     3    responsive to interrogatory 30.        And I think that is consistent

     4    with Judge Trenga's order because while Judge Trenga ordered a

     5    supplemental response to interrogatory 30, he also made note

     6    that the -- the source of the violation, the reason he was

     7    granting plaintiffs the complete, detailed, and specific

     8    information about the private dissemination is because it came

     9    up both in the depositions as well as the interrogatory.

    10                For instance, on page 2 of Judge Trenga's order

    11    Judge Trenga wrote, "the Court concludes that defendants should

    12    provide a further detailed, complete, and specific response to

    13    plaintiffs' interrogatory number 30 and related questions at

    14    the TSC's Rule 30(b)(6) deposition."

    15                The question that was -- the inquiry that was stopped

    16    cold at the TSC's 30(b)(6) deposition was:               Is there any

    17    private dissemination at all other than private dissemination

    18    to airlines?

    19                And the answer from the TSC's deponent was:                  Not that

    20    I am aware of.

    21                Which is the exact same answer the FBI provided.                    We

    22    want -- the opportunity for follow-up questions is meaningful.

    23    And it's not -- the plaintiffs do not want to -- are not eager

    24    to take on the burden of deposing the FBI again.                And as -- and

    25    so, we do believe that absent a time period to redepose the FBI




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 37 of 52 PageID# 9437
                                                                                             34

     1    based on the new information that we have, that this Court

     2    require a comprehensive answer to the -- to interrogatory 30

     3    that doesn't allow the federal government to pass the buck

     4    between TSC and DHS.

     5                DHS Trip is a defendant in this lawsuit.                DHS Trip --

     6    TSA is a defendant.      CBP is a defendant in this lawsuit.                 The

     7    Terrorist Screening Center chairs the Watchlisting Advisory

     8    Council, another secret body that was kept from the plaintiffs.

     9                That's why this Court's response to the defendants'

    10    discovery violations should be substantial and require the

    11    federal government to provide truthful comprehensive answers.

    12                THE COURT:    What about -- and again, going back to

    13    how does that come into play -- obviously, if TSC doesn't know

    14    what TSA does, the specifics of what -- you are still not going

    15    to have a complete picture by just getting an answer from TSC,

    16    right?

    17                MR. ABBAS:    If they don't know, that is an answer.

    18    That is absolutely an answer.       If they do not know which

    19    private entities or how TSA is allowing private dissemination

    20    of TSDB information, that answer is relevant to one of the

    21    Mathews factors.     The risk of erroneous deprivation of the

    22    plaintiffs' liberty interests is increased via a willy-nilly

    23    approach to dissemination of the watchlist, certainly.

    24                THE COURT:    What purpose does it serve for you to

    25    know the actual names of the entities as opposed to just




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 38 of 52 PageID# 9438
                                                                                             35

     1    knowing the number and the general categories of those

     2    entities?

     3                MR. ABBAS:    The only way to establish the collective

     4    character of the -- the list of private entities that have

     5    access, is to know their names.

     6                So, for instance, it's -- opposing counsel used the

     7    term that it's disseminated, the private entities are "law

     8    enforcement adjacent entities."

     9                That category, it sounds like the -- that Amazon, you

    10    know, shipping packages all around the country, has its own

    11    security force that has a close relationship with, you know,

    12    law enforcement to inspect packages.          Perhaps Amazon's internal

    13    security force is a law enforcement adjacent entity.

    14                And Apple's security around its technological

    15    developments is a law enforcement adjacent entity.

    16                Those are -- and the plaintiffs remain convinced that

    17    somehow, some way this watchlist is making its way into the

    18    financial system.     That banks are receiving it.             Companies that

    19    wire -- that facilitate wire transfers are receiving this list.

    20    And we don't know exactly how, but we strongly suspect that

    21    indirect dissemination is -- is their means.

    22                And what we are seeing in interrogatory answer, what

    23    we saw in the deposition, is a really perhaps misleadingly

    24    technical answer, or the answer is being provided by someone

    25    that does not know, that does not know about the bank




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 39 of 52 PageID# 9439
                                                                                             36

     1    dissemination that they're doing.

     2                THE COURT:    All right.    Okay.

     3                Let me hear from the defendants one more time.

     4                MR. KONKOLY:    If I could clarify the term "law

     5    enforcement adjacent."      That's a term I just made up in a

     6    colloquial sense.     That is not a, you know, technical term, to

     7    be clear.

     8                The term -- the entities that are able to access the

     9    NCIC through an ORI are described in the regulations.                    They are

    10    described in our supplemental response.           They are specific

    11    categories of entities that we have listed.              And they are law

    12    enforcement partners that have specific contracts pursuant to

    13    which there is always a specific security addendum.                  We've

    14    included the link to that addendum in our supplemental response

    15    that includes controls, very specific controls over the use of

    16    that information.     The KST file is a restricted file.

    17                To be clear, when counsel was using the word

    18    "disseminate," the only -- the only access that these entities

    19    are getting is to NCIC through a specific search.                 You need a

    20    name, you need some other numeral identifier.               The name alone

    21    won't do it.    You can't scroll through the list.              You have to

    22    have a name, some other type of identifier in order to query a

    23    very specific person.

    24                All you would come back with is a hit or not.                   It

    25    doesn't give you anything beyond that.           If you don't query




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 40 of 52 PageID# 9440
                                                                                             37

     1    someone who is on there, you are never going to know someone

     2    who is on there.

     3                 There are also audits that are conducted.               The --

     4                 THE COURT:   Well, what information do we have in your

     5    answers to interrogatories about any audit being conducted?

     6                 MR. KONKOLY:   There is information about audits in

     7    the CDIS security policy that is available online.                 The

     8    addendum that we have linked to is a part of that.

     9                 The audits happen -- so NCIC works through -- each

    10    state has a central point of contact, I believe the acronym is

    11    a CSA, who administers the NCIC for all entities that are

    12    accessing it within that given state.

    13                 So every three years there is an audit of that given

    14    state entity, as well as I understand to be a random sampling

    15    of entities within that state.

    16                 And also, on an ongoing basis any time that NCIC

    17    would learn of an improper use of the NCIC, someone running a

    18    search they shouldn't have run, they are required to report

    19    that back to the CSA who is required to take corrective action

    20    with the entity that had that issue.

    21                 So that is an ongoing accountability mechanism that

    22    happens in realtime, it doesn't wait for the three-year cycle

    23    of audits.

    24                 Regarding the issue of the entities on this list,

    25    also I would just like to emphasize that there are no




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 41 of 52 PageID# 9441
                                                                                               38

     1    surprises.    There are no -- there is nothing shocking about any

     2    of the entities on there.       They are exactly as we have

     3    described them.

     4                 THE COURT:   Who knows?

     5                 MR. KONKOLY:   Well --

     6                 THE COURT:   You know, what may not be shocking to you

     7    may be shocking to me.

     8                 MR. KONKOLY:   Sure.

     9                 THE COURT:   And it may be shocking to the plaintiffs.

    10                 MR. KONKOLY:   Sure.

    11                 THE COURT:   So --

    12                 MS. KONKOLY:   We do -- we do see a significant law

    13    enforcement interest in keeping the list confidential, and

    14    that's why we would propose submitting the list ex parte.                       We

    15    are prepared to do that in very short order after the

    16    conclusion of this hearing, we could get it to you hopefully

    17    within half an hour of walking out of this courtroom.                     It takes

    18    a very short time to review.

    19                 Your Honor could then satisfy yourself as to whether

    20    the way we have described this list is accurate.                 Whether there

    21    are any surprises that -- you know, along the lines of what

    22    counsel is suggesting.

    23                 And assess the value of the information to this case,

    24    which we think is absolutely zilch, there is nothing that the

    25    names of the entity adds to the assessment of the plaintiffs'




                                                Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 42 of 52 PageID# 9442
                                                                                             39

     1    claims.

     2                THE COURT:    Anything else?      Help me understand why

     3    you think the names need to be protected from -- and as Judge

     4    Trenga indicated for production, you know, could be produced to

     5    attorney's eyes only and only for the use in this litigation

     6    restrictions.

     7                MR. KONKOLY:    Right.   And our concern is just a

     8    concern that is articulated in that City of New York case from

     9    the Second Circuit that we have cited.           They are not fail proof

    10    measures.    They are just inherently mitigation measures.

    11                We have concerns that if somehow the list were to get

    12    out, it could be used -- that the entities would be perhaps

    13    more susceptible to being a target for -- you know, to seek to

    14    find a way into the NCIC for improper use through these private

    15    entities.    And we would like to protect them from public view

    16    just to protect that possibility.

    17                We also very strongly think that they just don't add

    18    any value to this case.      They are exactly as we have described.

    19    And we don't see how it furthers the analysis of the claims to

    20    make those specific names.

    21                And again, we are prepared to make that ex parte

    22    submission very quickly if Your Honor would honor that request.

    23                THE COURT:    All right.    Well, this has been an

    24    interesting argument, as there have been many interesting

    25    arguments in this case over its length.           And while I appreciate




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 43 of 52 PageID# 9443
                                                                                             40

     1    the plaintiffs' comment that this may be the last one, and I

     2    hope you're right, only time will tell.

     3                You know, I think it's clear from the way this

     4    argument has gone that I am very concerned about the way that

     5    this information didn't get disclosed until late in the ball

     6    game.   And I appreciate the Government's recognition of that

     7    and acceptance that, you know, that shouldn't have happened.

     8                And, you know, but it did, and we need to deal with

     9    it going forward and get the case in the best position we can

    10    get it in given the current circumstances such that it can be

    11    presented to Judge Trenga on these pending motions for summary

    12    judgment, and see where that shakes out, whether the case

    13    survives or doesn't survive based on that.

    14                And, you know, this is -- this is one of many issues

    15    in the case that may not have been, you know, the number one

    16    issue, but, you know, the dissemination of this information has

    17    been a significant issue in this case, at least in my mind,

    18    from the very early on.

    19                So this isn't something that is, you know, way out in

    20    left field.    I think this is something that does have some

    21    significance to the issues that need to be resolved.

    22                And, you know, I do think that the idea that -- and

    23    again, we appreciate providing information, having

    24    conversations, doing those kinds of things, but that

    25    information does need to be formatted, whether it's in an




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 44 of 52 PageID# 9444
                                                                                             41

     1    answer to interrogatory that is signed under oath or through

     2    declarations or something like that, but the statements that

     3    have been made in the e-mails that have gone back and forth

     4    over the last, you know, seven days or so need to be put in a

     5    format that makes it useful for the purposes of the litigation.

     6                I also think that there needs to be some type of a

     7    statement that, you know, this is the information that TSC has

     8    relating to what TSA does.       And that we don't have any more

     9    specific information.      I mean, I don't want that to be an issue

    10    that is hanging out there.

    11                So if that is going to be the position that TSC is

    12    taking, that that is, you know, the level of information that

    13    they have as to the way in which TSA does distribute that

    14    information, then, you know, that's the answer that it needs to

    15    provide.    But it has to be up front, and not try and be -- you

    16    know, give them this, but not say that's all we have.

    17                Okay.   So I am going to require supplemental answer

    18    to the interrogatory that includes the information that has

    19    been exchanged informally, whether it's in a declaration or a

    20    supplemental answer to interrogatories, that doesn't

    21    necessarily impact -- as long as its useful for the purposes of

    22    this litigation, you all can work that out.

    23                But I do think that it also needs to provide some,

    24    whether it has more information about how the process works

    25    with TSA, and TSC does have that information as to TSA, it




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 45 of 52 PageID# 9445
                                                                                             42

     1    needs to provide it.      If it doesn't, you need to say, this is

     2    the level of information that we have within our possession.

     3                I am going to go ahead and I -- you know, this is a

     4    close call, but I think given what has gone on in this case,

     5    and given the time period in which this information has come

     6    out, that it is going to be appropriate for the plaintiffs'

     7    counsel, and these are people who are members of the Bar who

     8    have responsibilities, to have access to that list.

     9                And I'm going to arrange for that to be you go and

    10    look at the list at a Government location, to look at the list,

    11    read it, not copy it, to check and see if there is anything

    12    surprising or not.     That information can only be used for the

    13    purposes of this litigation.

    14                So the restrictions are access at a government

    15    facility, or U.S. Attorney's Office, or DoJ, or somewhere like

    16    that.   You are not going to have possession of the list.                    You

    17    can look at the list and the ORIs or whatever, you know,

    18    whether it's a list of 1,400 and 700 or whatever -- I mean, I

    19    want you to be able to have access to that.

    20                Member of the Bar.     Only for the purposes of this

    21    litigation.    No copying.    Just -- and then if in fact after you

    22    have reviewed that list there are issues that I need to

    23    address, contact me.      Okay?

    24                But I -- you know, I appreciate both sides' concerns,

    25    but I don't think it's appropriate for you to have a copy of




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 46 of 52 PageID# 9446
                                                                                              43

     1    the list at this point in time.        I just want you to be able to

     2    hopefully, you know, assure yourself that the categories that

     3    have been laid out in the supplemental answer to

     4    interrogatories are consistent with what have been indicated

     5    here today.    Okay?

     6                 MR. ABBAS:   Your Honor, just one --

     7                 THE COURT:   Mr. Abbas, yes, sir.

     8                 MR. ABBAS:   -- clarifying point.            Myself and Lena

     9    Masri are members of the Virginia Bar, I have been a

    10    long-standing member of the Bar of this court.

    11                 THE COURT:   Right.

    12                 MR. ABBAS:   Lena began this case with a pro hac vice

    13    motion --

    14                 THE COURT:   Yeah.    No, I mean, you know, anybody who

    15    is a member of a Bar and admitted to practice in this court in

    16    this case.    So --

    17                 MR. ABBAS:   So anybody that has a pro hac vice motion

    18    would have access?

    19                 THE COURT:   Pro hac.

    20                 MR. ABBAS:   Yes, sir.

    21                 THE COURT:   But, you know, they have to be Barred --

    22    so not to -- not to say anything bad about paralegals --

    23                 MR. ABBAS:   Of course, yep.

    24                 THE COURT:   -- or that kind of thing, they serve a

    25    very useful purpose in all cases.




                                                Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 47 of 52 PageID# 9447
                                                                                             44

     1                 MR. ABBAS:   Yes.

     2                 THE COURT:   But, you know, this rises to a level of I

     3    want someone who is a member of the Bar who is subject to my

     4    jurisdiction having been admitted in this case.                Okay?

     5                 MR. ABBAS:   Yes, Your Honor.

     6                 THE COURT:   Thank you.    Anything else?

     7                 MR. KONKOLY:   No, Your Honor.

     8                 THE COURT:   Okay.

     9                 MR. ABBAS:   Your Honor, just in terms of time line,

    10    you know --

    11                 THE COURT:   Well, I would assume that you could make

    12    that list available and arrangements for him to come to see it

    13    by Monday.    Is that probably going to be -- if you could

    14    provide me with the list by later today, you can make

    15    arrangements for them to come see it, hopefully sometime on

    16    Monday.

    17                 I assume the supplemental answer to the interrogatory

    18    can be done by next Friday.       I mean, I want to give you,

    19    obviously, putting in the information that you have already

    20    gotten isn't going to be a significant undertaking.                  Double

    21    checking about what, if other -- any other information that you

    22    have that you want to include as to TSA, may take some time.

    23                 And I suspect you are going to want to also include

    24    in that usable form whatever subsequent information you have

    25    gotten about however many actual entities there are other than




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 48 of 52 PageID# 9448
                                                                                             45

     1    just the number of applications that have been out there.

     2                So what has been communicated here today of a number

     3    in the 700 range or something of being actual entities, that

     4    needs to be in a format that is outlined in the response.

     5    Okay?

     6                MR. ABBAS:    Your Honor, if the time line is for the

     7    Government to provide a supplement next Friday, right now the

     8    summary judgment briefs are due the Monday after that Friday.

     9                THE COURT:    It is the Monday after that -- I thought

    10    that --

    11                MR. ABBAS:    It is March 4.      Right?

    12                MS. KONKOLY:    Correct, the Monday after that Friday.

    13                THE COURT:    All right.

    14                MR. KONKOLY:    If you think a week would be an

    15    appropriate time period that just to make sure we have done

    16    everything to be done for that supplemental --

    17                MR. ABBAS:    Your Honor, we would have -- we would ask

    18    for two weeks.     This really is a big disclosure for us.                  And

    19    really to process it and process what the federal government is

    20    saying, we feel that two weeks is a good amount of time to get

    21    our hands and decide how to handle that information.

    22                THE COURT:    Well -- well, I guess what you're saying

    23    is should we modify the time period for filing the summary

    24    judgment motions further than what Judge Trenga did yesterday?

    25    Is that what you're saying?




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 49 of 52 PageID# 9449
                                                                                              46

     1                MR. ABBAS:    Yes, Your Honor.

     2                THE COURT:    If you're not going to get the answer to

     3    the interrogatory until Friday, you're saying turning around

     4    and doing something on Monday, it is -- you still want to have

     5    a week to do the answers to interrogatories?

     6                MR. KONKOLY:    Yes, we do, about a week.

     7                THE COURT:    All right.     I will confer with Judge

     8    Trenga.    My inclination is to go ahead and continue it one

     9    week, not two weeks.      Is to suggest to him that instead of it

    10    being due on the 4th, that it be due on the 11th.                  And that we

    11    delay it one more week just to give the parties that extra time

    12    period to do it.

    13                So I will -- I can't commit, it's not my schedule

    14    that I am dealing with, but I will talk to Judge Trenga about

    15    my granting of this motion requiring some additional

    16    information be provided by next Friday, and requesting that we

    17    be able to move the summary judgment motion briefing one more

    18    week.

    19                I will hear any opposition you all have to that, but

    20    I think given -- I know it's only one part of the summary

    21    judgment, but it's probably fair under the circumstances.

    22                MR. KONKOLY:    I know.    We would just request, could

    23    the order make clear that the entire schedule is moving back by

    24    the same amount?     So that will be clear on the record.

    25                THE COURT:    Right, yeah.      So I think the whole




                                                Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 50 of 52 PageID# 9450
                                                                                             47

     1    briefing would then be -- did he set an argument date?

     2                MR. KONKOLY:    April 4.

     3                THE COURT:    April 4.   Well --

     4                MR. KONKOLY:    We will note that we may not -- Judge

     5    Trenga set that for a Thursday.        So we're assuming he wanted to

     6    do that on a special docket.       But if that pushes us back by a

     7    week, we have a conflict on the 11th.

     8                THE COURT:    Okay.

     9                MR. KONKOLY:    April 11.

    10                THE COURT:    Okay.   When was the last brief due under

    11    the schedule that he had the hearing set for the 4th?

    12                MR. KONKOLY:    So it was March 4.           And then 14 days.

    13    So that would take us to the 18th.         And then I believe to the

    14    25th is the standard 14/7-day interval.

    15                THE COURT:    Okay.   Well, I'll talk to him and see if

    16    he thinks it would be necessary to move the argument date.                      But

    17    I'll talk to him about moving the briefing dates.

    18                If for some reason it's important that he keep the

    19    argument date, I may cut it down from seven days to five days,

    20    or something to be able to keep that argument.               And that's

    21    important to get this case heard.

    22                But I suspect I'll be able to do my best to keep you

    23    from having to file a brief on the Monday after you get the

    24    supplemental answer on Friday.       Whether it's the following

    25    Monday or sometime later in that week, I will work with Judge




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 51 of 52 PageID# 9451
                                                                                             48

     1    Trenga and try and come up with something that seems doable.

     2    Okay?

     3                 MR. ABBAS:   Thank you, Your Honor.

     4                 THE COURT:   Thank you, counsel.

     5                 MR. KONKOLY:   Thank you, Your Honor.

     6                 NOTE:   The hearing concluded at 11:07 a.m.

     7            ------------------------------------------------

     8

     9

    10             C E R T I F I C A T E     of   T R A N S C R I P T I O N

    11

    12                 I hereby certify that the foregoing is a true and

    13    accurate transcript that was typed by me from the recording

    14    provided by the court.      Any errors or omissions are due to the

    15    inability of the undersigned to hear or understand said

    16    recording.

    17                 Further, that I am neither counsel for, related to,

    18    nor employed by any of the parties to the above-styled action,

    19    and that I am not financially or otherwise interested in the

    20    outcome of the above-styled action.

    21

    22

    23                                         /s/ Norman B. Linnell
                                             Norman B. Linnell
    24                                       Court Reporter - USDC/EDVA

    25




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:16-cv-00375-AJT-JFA Document 286 Filed 03/05/19 Page 52 of 52 PageID# 9452




                                   CERTIFICATE OF SERVICE


         I hereby certify that on March 5, 2019, I electronically filed the foregoing by using the

  Court’s ECF system, and all counsel will receive service through the Court’s ECF system.

                                                     Respectfully submitted,

                                                     /s/ Gadeir I. Abbas
  Dated: March 5, 2019
